WOODLEY, Commissioner.
This prosecution originated in the justice court where a jury found appellant guilty of a misdemeanor and assessed his punishment at a fine of $25.00. From this judgment appeal was prosecuted to the county court where a trial before the court resulted in a conviction and a fine of $50.00.
This appeal is prosecuted from the county court conviction.
The fine imposed in the county court not exceeding $100, this Court is without jurisdiction to enter any order herein other than to dismiss the appeal. See Art. 53, Vernon’s Ann. C.C.P.
The appeal is dismissed.
Opinion approved by the Court.